348 S.E.2d 524 (1986)
Clyde C. BAILEY, Jr.
v.
Thomas LeBEAU and Pioneer Coach Manufacturing Company.
No. 191A86.
Supreme Court of North Carolina.
October 7, 1986.
Nichols, Caffrey, Hill, Evans & Murrelle by Richard L. Pinto and B. Danforth Morton, Greensboro, for plaintiff-appellant.
Wilson, Biesecker, Tripp & Sink by Joe E. Biesecker, Lexington, for defendant-appellees.
Lacy H. Thornburg, Atty. Gen. by James C. Gulick, Sp. Deputy Atty. Gen., Raleigh, amicus curiae.
PER CURIAM.
The decision of the Court of Appeals reversing in part and remanding to the trial court for new trial on the issue of breach of express warranty is affirmed as herein modified. The case is remanded for new trial on the issues of breach of express warranty and unfair and deceptive trade practices pursuant to N.C.G.S. § 75-1.1, as well as damages.
MODIFIED AND AFFIRMED.